Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on December 10, 2020, in which claims 1-16 were presented for examination, of which claim 1 was amended, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “said orifice is approximately the width of the three inner toe covers” is not disclosed in the specification. Instead, on Par. 0021 of the applicant’s specification, it states “Opening 401 can expose the instep of foot 100. In one embodiment, can be approximately the width of the middle three toes”. Examiner suggests changing the limitation from the “orifice” to the “opening”. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claimed limitation “said orifice is approximately the width of the three inner toe covers” in lines: 1-2 is indefinite because it is unclear what the metes and bounds are that the applicant is claiming.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 3, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 9,038,201) in view of Malpee (US Patent 5,774,898) as best understood.
	Regarding claim 1, Lee discloses a water shoe system (as shown in Fig. 1-5) comprising a body (10, Fig. 1) having a front region (see Fig. below), a middle region (see Fig. below), and a rear region (see Fig. below), said middle region (see Fig. below) connects said front region (see Fig. below) and said rear region (see Fig. below), said front region (see Fig. below) comprising a plurality of individual toe covers (20), each of said toe covers (20) comprising a toe orifice (see Fig. below) configured to allow a toe to pass through to outside said toe covers (Fig. 4), said toe orifices (20) further configured to allow said toes to each extend past said toe covers such that a bottom portion of each of said toes are bare (Fig. 4 and 5), said rear region (see Fig. below) configured to cover a heel (Fig. 4 and 5), said rear region (see Fig. below) consisting essentially of a flexible material (30), said flexible material (30) capable of protecting said heel from cuts and abrasions (Col. 4, Lines: 39-42), said flexible material further being an anti-slip material (Col. 4, Line: 22); and a cavity (see Fig. below) on said rear region, said cavity configured accessible to a foot (Fig. 4 and 5).  

    PNG
    media_image1.png
    353
    636
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

	Lee does not specifically disclose a flexible breathable material. 
	However, Malpee teaches yet another water shoe system, wherein Malpee teaches a rear region (see Fig. below) consisting essentially of a flexible breathable material (Col. 3, Lines: 5-7, examiner notes “neoprene” is a “flexible breathable material” as explained in the applicants specification in Par. 0014).

    PNG
    media_image2.png
    385
    557
    media_image2.png
    Greyscale

Fig. 1-Examiner Annotated
	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear region as disclosed by Lee, by utilizing a flexible breathable material as taught by Malpee, in order to prevent sweat build up at the heel region.

	Regarding claim 2, Lee in view of Malpee disclose said front region (see Fig. above of Lee) is configured to extend from said toes to a ball of said foot (Fig. 5), said middle region (see Fig. above) is configured to extend across an instep (examiner notes this limitation is shown in Fig. 4 and 5), said rear region (see Fig. above of Malpee) is configured to extend from an ankle to a heel of said foot (Fig. 1).   

	Regarding claim 3, Lee in view of Malpee disclose said middle region (see Fig. above of Lee) comprises an opening (see Fig. above), said opening (see Fig. above) configured to expose said instep of said foot (Fig. 4).  

	Regarding claim 6, Lee in view of Malpee disclose said orifice (20, Fig. 2 of Lee) is approximately the width of the three inner toe covers (examiner notes this is shown in Fig. 2-5).  

	Regarding claim 16, Lee in view of Malpee disclose said front region (see Fig. above of Lee) is configured to cover a ball of said foot (“configured to…foot” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), said front region (see Fig. above) consisting essentially of a flexible breathable material (Col. 4, Lines: 26-29 and Lines: 47-49, examiner notes knitting or weaving produces a product with apertures, making the product “breathable”).
Claims 4, 5, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Malpee, further in view of Hong (US PG Pub. 2011/0005105), hereinafter Hong.
	Regarding claim 4, Lee in view of Malpee disclose the invention substantially as claimed above. 
	They do not disclose said opening comprises a patch, said patch covering said opening.  
	However, Hong teaches yet another five toe shoe, wherein Hong teaches an opening comprises a patch (8, Fig. 1), said patch (8) covering said opening (Par. 0027).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening disclosed by Lee in view of Malpee, by including a patch as taught by Hong, in order to ventilate and allow the permeation of air and moisture through the body of the shoe (Par. 0027 of Hong).

	Regarding claim 5, Lee in view of Malpee, further in view of Hong, disclose said patch (8, Fig. 1 of Hong) is a net (Par. 0027).  

	Regarding claim 9, Lee in view of Malpee, further in view of Hong, disclose said body (10, Fig. 1 of Lee) further comprising an inner sole (2, Fig. 1 of Hong); and an outer sole (4) that surrounds said inner sole (Par. 0029, Fig. 4).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water shoe as disclosed by Lee in view of Malpee, by incorporating an inner and outer sole, wherein the outer sole surrounds said inner sole as taught by Hong, in order to prevent the inner sole from uncoupling while the shoe is in use.

	Regarding claim 11, Lee in view of Malpee, further in view of Hong, disclose said outer sole (4, Fig. 1 of Hong) comprises a porous material (7, Par. 0039).  
Regarding claim 13, Lee in view of Malpee, further in view of Hong, disclose said inner sole (2, Fig. 1 of Hong) comprises a stretchable material (Par. 0030).
	
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Malpee, further in view of Fliri (US PG Pub. 2007/0144039), hereinafter Fliri.
Regarding claim 7, Lee in view of Malpee disclose the invention substantially as claimed above. 
They do not disclose said rear region comprises a strap.
However, Fliri teaches yet another toe shoe, wherein Fliri teaches a rear region (combination of 18 and 20, Fig. 9) comprises a strap (65 and 71, Par. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water shoe as disclosed by Lee in view of Malpee, by incorporating a strap as taught by Fliri, in order to prevent a user’s foot from unintentionally uncoupling from the shoe while in use.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Malpee, further in view of Fliri, further in view of Boeing (3,456,366), hereinafter Boeing.
	Regarding claim 8, Lee in view of Malpee, further in view of Fliri disclose the invention substantially as claimed above.
	They do not disclose said strap comprises rubber.
	However, Boeing teaches yet another shoe, wherein Boeing teaches a strap (10, Fig. 1-3) comprises rubber (Col. 3, Lines: 24-29).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strap disclosed by Lee in view of Malpee, further in view of Fliri, by constructing it out of rubber as taught by Boeing, in order to provide improved abrasion resistance to the strap (Col. 3, Lines: 24-29 of Boeing).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Malpee, further in view of Hong, further in view of Fliri, hereinafter Fliri. 
	Regarding claim 10, Lee in view of Malpee, further in view of Hong disclose the invention substantially as claimed above.
	They do not disclose said outer sole comprises a waterproof material.
	However, Fliri teaches yet another toe shoe, wherein Fliri teaches an outer sole (12, Fig. 9) comprises a waterproof material (Par. 0051).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sole as disclosed by Lee in view of Malpee, further in view of Hong, by comprising a waterproof material as taught by Fliri, in order to prevent the shoe from getting water from the sole.
Regarding claim 12, Lee in view of Malpee, further in view of Hong, further in view of Fliri, disclose said outer sole (12, Fig. 9 of Fliri) is a synthetic rubber (Par. 0051).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Malpee, further in view of Sommer et al. (US PG Pub. 2008/0229612), hereinafter Sommer.
	Regarding claim 14, Lee in view of Malpee disclose the invention substantially as claimed above.
	They do not disclose the inner sole comprises an antimicrobial material. 
	However, Sommer et al. “Sommer” teaches a composite laminar structure to inhibit growth of microorganisms, wherein Sommer teaches an inner sole comprises an antimicrobial material (Par. 0008).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner sole as disclosed by Lee in view of Malpee, by incorporating an antimicrobial material as taught by Sommer, in order to prevent the growth of microorganisms on the inner sole (Par. 0008 of Sommer).
Regarding claim 15, Lee in view of Malpee, further in view of Sommer disclose said inner sole comprises an anti-fungal material (Par. 0008 of Sommer).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                             

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732